Citation Nr: 1137676	
Decision Date: 10/06/11    Archive Date: 10/11/11

DOCKET NO.  06-32 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for residuals of septorhinoplasty, to include loss of sense of smell, breathing problems and headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1977 to February 1982.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which, in pertinent part, denied service connection for residuals of septorhinoplasty with loss of smell and headaches.

In September 2008, the Veteran, through his representative, cancelled a Travel Board Hearing scheduled for that month.  The Veteran has not requested that the hearing be rescheduled.  Therefore, the request for a hearing is considered withdrawn.  38 C.F.R. § 20.704 (2011). 

In October 2009 the Board remanded the claim for additional development.  Unfortunately, this development has not yet been completed and it must be remanded again.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its October 2009 remand, the Board sought to afford the Veteran a new VA ear, nose and throat examination to determine the etiology of his current complaints of loss of smell, breathing problems and headaches.  The examiner was asked to provide an opinion as to whether the Veteran's complaints were at least as likely as not related to the septorhinoplasty performed in service in 1978 or, if the disability that necessitated the septoplasty clearly and unmistakably pre-existed service, whether it clearly and unmistakably underwent no increase during service (i.e. there was no increase in underlying disability).  The examiner was instructed that a complete rationale should be given for all opinions and conclusions expressed and was advised that the Veteran's reports must be considered in formulating the requested opinion.  

The Veteran received an ear, nose and throat (ENT) examination in May 2010, where the examiner stated that the reported loss of smell and taste were unlikely related to the in-service nasal surgery.  The examiner also stated that the reliability of testing performed was judged to be poor and that the complaints should be further addressed by looking at the psychiatric, neurologic and endocrine systems.  The report indicated that a CT scan of the sinuses and an MRI of the brain were ordered and that the results of the studies were to be completed before the neurology examination.   

The Veteran received a VA neurology examination in December 2010.  The examiner stated that the neurology evaluation did not help elucidate the etiology of smell and taste problems and indicated that an MRI of the brain had been ordered as requested.    

A December 2010 record from the VA ENT examiner stated that since the Veteran had septorhinoplasty rather than sinus surgery, has had a long history of smoking and drinking alcohol, which can both be affecting the sense of smell, and his examination was inconsistent, it was unlikely that the loss of smell and taste were related to nasal surgery.  The examiner stated that an addendum to that note would be provided after the CT of the sinuses was completed and once again stated that the Veteran should be evaluated by psychiatry, endocrine and neurology, since no further testing or more reliable studies are available to ENT.  

The record does not include the CT scan or MRI results and does not include records of any follow-up with the VA ENT examiner.  Moreover, the record does not demonstrate that each of the examinations recommended by the May 2010 VA examiner were conducted.  The Board has an obligation to conduct the recommended testing.  See Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991) (holding that the duty to assist claimants with developing their claims extends to ensuring that testing recommended by VA examiners be conducted).   

Neither VA examination addressed the issue of the Veteran's reported headaches or breathing problems nor did they address whether the reported symptoms pre-existed service and were aggravated by the in-service surgery or injury.  Both examiners only addressed the complaints of decreased or loss of smell and taste.  
Moreover, the neurologist did not provide a rationale as to why the neurologic examination did not help address the etiology of those symptoms.  Finally, the neurology examination was conducted before the CT scan of the sinuses and MRI of the brain.  Therefore the examination did not adhere to the request of the ENT examiner and the opinion provided was not based on an accurate medical history and all available evidence.  

An examination is inadequate where the examiner does not review the medical history and provide a factually accurate rationale for the opinions provided in the examination report.  Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 303-4 (2008).

As the Board's October 2009 remand order has not been complied with, remand of the issue is necessary.  See Stegall v. West, 11 Vet. App 268 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  An opinion as to the etiology of the Veteran's reported symptoms must be provided; all required examinations must be conducted; and all reports and records performed during such examinations must be associated with the claims file.

In addition, the file contains a DD 214 for the period from June 1974 to October 1974, wherein it is noted that the Veteran's net active service for this period was 4 months and his type of separation was "Relief from ADT."  The Veteran's DD 214 for the period beginning June 1977 also reflects four months of prior active service and over two years and nine months of prior inactive service.  The Veteran noted in his claim that he entered active service in October 1974.  Service department records prior to June 1977 have not been associated with the claims file.  These records are relevant and must be obtained in accordance with 38 C.F.R. § 3.159 (2011).   

Accordingly, the case is REMANDED for the following action:

1.  Take all necessary steps to verify the dates and types of the Veteran's service and obtain all service personnel and service treatment records in accordance with 38 C.F.R. 
§ 3.159.  Specifically, the inquiry should focus on the reported service from June 1974 to October 1974.

2.  Obtain the requested CT scan of the sinuses and the MRI of the brain and all reports and addendums related to the May 2010 and December 2010 VA examinations.  If such records cannot be obtained or if the requested testing has not yet been conducted, provide the Veteran with both the CT scan and MRI.  Associate all reports with the claims file.  

3.  Once all relevant records have been obtained and associated with the file, forward the claims folder to the December 2010 VA neurology examiner to obtain clarification consistent with this remand.  The examiner should review the claims folder and note such review in the examination report or in an addendum.

The examiner should opine as to whether the Veteran's complaints of loss of smell and taste, breathing problems and headaches are at least as likely as not related to the septorhinoplasty performed in service.  

The examiner should also opine as to whether the Veteran's reported symptoms clearly and unmistakably existed prior to service.  If so, opine as to whether the symptoms clearly and unmistakably underwent an increase in underlying disability in service and whether any such increase was the result of the natural progression the disability or the result of the in-service injury.    

The examiner should provide a rationale for all opinions provided.  The rationale must take into account the Veteran's reports.  If the examiner discounts the Veteran's reports or finds his reports to be inconsistent, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a rationale for this conclusion and should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's complaints of loss of smell and taste, breathing problems and headaches.  The examiner should also state whether there is additional evidence that would permit the opinion to be made.

If the VA neurology examiner is not longer available, provide the Veteran with a new VA neurology examination to obtain the requested opinions.  

4.  Obtain the endocrine and psychiatric examinations requested by the VA ENT examiner.  The examiner should review the claims folder and note such review in the examination report or in an addendum.

The examiners are requested to opine, in light of the complete evidence of record and the Veteran's reports, as to whether the complaints of loss of smell and taste, breathing problems and headaches are at least as likely as not related to the septorhinoplasty performed in service.  

The examiners should also opine as to whether the Veteran's reported symptoms clearly and unmistakably existed prior to service.  If so, opine as to whether the symptoms clearly and unmistakably underwent no increase in underlying disability in service and whether any increase was the result of the natural progression the disability or the result of the in-service injury.  

The examiners should provide a rationale for all opinions provided.  The rationales must take into account the Veteran's reports.  If the examiners discount the Veteran's reports or find his reports to be inconsistent, the examiner should provide a reason for doing so.

If the examiners cannot provide an opinion without resort to speculation, the examiners must provide a rationale for this conclusion and should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's complaints of loss of smell and taste, breathing problems and headaches.  The examiners should also state whether there is additional evidence that would permit the opinion to be made.

5.  Once the above requested development has been completed and all reports have been associated with the file, forward the claims folder to the VA ENT examiner to obtain clarification consistent with this remand.  The examiner should review the claims folder and note such review in the examination report or in an addendum.

The examiner is requested to opine, in light of the complete evidence of record and the Veteran's reports, as to whether the complaints of loss of smell and taste, breathing problems and headaches are at least as likely as not related to the septorhinoplasty performed in service.  
The examiner should also opine as to whether the Veteran's reported symptoms clearly and unmistakably existed prior to service.  If so, opine as to whether the symptoms clearly and unmistakably underwent no increase in underlying disability in service and whether any such increase was the result of the natural progression the disability or the result of the in-service injury.  

The examiner should provide a rationale for all opinions provided.  The rationale must take into account the Veteran's reports.  If the examiner discounts the Veteran's reports or finds his reports to be inconsistent, the examiner should provide a reason for doing so.

If the examiner concludes that there is insufficient information to provide an opinion without resort to speculation, the examiner must provide a rationale for this conclusion and should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's complaints of loss of smell and taste, breathing problems and headaches.  The examiner should also state whether there is additional evidence that would permit the opinion to be made.

If the VA ENT examiner is no longer available, provide the Veteran with a new VA neurology examination to obtain the requested opinions.  

6.  The agency of original jurisdiction should review the examination reports to ensure that they contain the opinions and rationales requested in this remand.
7.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

